Citation Nr: 0911142	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether service connection may be 
granted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from December 1967 
to September 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a March 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder.

In May 2008, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2009, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  The case has been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that VA has a duty to assist by requesting that the U.S. Army 
and Joint Services Records Research Center (JSRRC) attempt to 
verify the Veteran's allegations that while assigned to Hq & 
Co A 23d Med Bn USARPAC from October 1968 to December 1968, 
he was subjected to a "near miss" mortar attack in which a 
mortar round hit the mess hall, causing him to injured his 
big toe.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's reported in-
service PTSD stressor.  If additional 
evidence is needed for stressor 
verification, the Veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.

2.  Readjudicate the Veteran's reopened 
claim for service connection for PTSD.  If 
the benefit sought on appeal is not 
granted, he and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




